DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14 and 17-19 is/are rejected under 35 U.S.C. 102 (a) (1) and (a) (2) as being anticipated by Koeune (US20200200482).
Regarding claim 14, Koeune discloses a core body (Fig. 2 & 6-7) comprising: a structure (100) having a plurality of connected unit cells (106/107), and at least one unit cell of the plurality of connected unit cells has one or more sidewalls (see sidewalls thereof) that are curved and have an inner surface that defines at least a portion of an inner passageway within and through the unit cell, the one or more sidewalls of the unit cell defining at least four orifices (see six orifices thereof) such that a first fluid (60) can ingress the unit cell through one of the orifices and can egress the unit cell through another of the orifices, a portion of the one or more sidewalls disposed between three of the orifices having a triangular shape and the three orifices are spaced apart 120 degrees (¶[0065-0066]) along a circumference of the unit cell, the one or more sidewalls having an edge that extends around the orifices of the unit cell, wherein the edges of different unit cells connect to each other to at least partially define outer passageways that are sealed from the inner passageway of the unit cell and inner passageways of other unit cells by the one or more sidewalls of the unit cells, the outer passageways configured to enable flow of a second fluid (62) therethrough, and the one or more sidewalls of the unit cells being configured to transport one or more of thermal energy from the first fluid or a component of the first fluid flowing in the inner passageways to the second fluid flowing in the outer passageways without the first fluid mixing with the second fluid (¶[0074]).
Regarding claim 17, Koeune discloses the limitations of claim 14, and Koeune further discloses the core body is a single monolithic body, and the multiple unit cells are connected together at seamless interfaces (via additive manufacturing ¶[0074]).
Regarding claim 18, Koeune discloses the limitations of claim 14, and Koeune further discloses the unit cells are arranged in rows that are stacked at least partially on top of one another, and a line extending from a center point of one unit cell in a first row to a center point of another unit cell in a second row defines an angle no less than 30 degrees and no greater than 60 degrees relative to a plane of the first row (¶[0065-0066]).
Regarding claim 19, Koeune discloses the limitations of claim 14, and Koeune further discloses the unit cell (106/107) defines no more or less than six orifices (see six orifices thereof).
Allowable Subject Matter
Claims 1-13 and 20 are allowed.
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest art of record is Koeune and Vlahinos.
Koeune teaches a core body substantially as claimed, however, fails to teach the sidewalls including a cone disposed between at least some of the orifices of the unit cell having a dimple defined along the outer surface as presently claimed. Vlahinos teaches protrusions, such as dimples and the like may be provided in such a core body, however, does not teach the combination of the cone and dimple as presently claimed.  
Thus, Koeune and Vlahinos alone, or in combination with any other known prior art does not anticipate or render obvious the claimed invention.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: See PTO-892
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC S RUPPERT/             Primary Examiner, Art Unit 3763